    Case 1:19-cv-03855-JGK-KNF Document 39 Filed 10/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITE HERE RETIREMENT FUND and
TRUSTEES OF THE UNITE HERE
RETIREMENT FUND                                 19   CV   3855 (JGK)
                    Plaintiffs,
                                                ORDER

          - against -

P.O. 33 STREET CORP . ET AL.

                     Defendants .

JOHN G. KOELTL, District Judge:

     On June 10, 2020, the plaintiffs filed Objections to a

Report and Recommendation of Magistrate Judge Fox dated May 27 ,

2020 . The defendants have not filed any response to those

Objections . The time for the defendants to respond to the

plaintiffs ' Objections is extended to October 27 , 2020.          If the

defendants fail to file any response, the Court will decide the

Objections on the papers already submitted.


SO ORDERED.

Dated:    New York, New York
          October 14, 2020

                                       United States District Judge
